internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eb qp2-genin-145499-02 date date number info release date index number state plan dear this responds to your letter of date to robert patchell of the office of associate chief_counsel tax exempt and government entities internal_revenue_service you inquired about the rules governing plan-to-plan transfers between eligible deferred_compensation plans under sec_457 of the internal_revenue_code the code and the regulations thereunder you report that a number of firefighters who are currently participants in the state’s eligible_deferred_compensation_plan have contacted your office to request a plan-to-plan transfer of the amounts in their accounts in the state’s plan to the sec_457 plan offered by the state’s firefighter association you asked whether these participants could make an in-service plan-to-plan transfer of the amounts in their state plan accounts and whether sec_457 requires the state to permit and make these requested transfers since you have not submitted either the state’s plan or the association’s plan or a request for a private ruling filed in accordance with revproc_2002_1 2002_1_irb_1 we are unable to provide a definitive ruling or opinion concerning this issue however we can provide you this general information letter1 concerning the available provisions of sec_457 and the proposed_regulations thereunder regarding plan-to-plan transfers which we hope will be helpful to your office section dollar_figure of revproc_2002_1 defines an information_letter as a statement issued by the internal_revenue_service that calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts this section also provides that an information_letter is advisory only and has no binding effect on the service genin-145499-02 sec_457 of the code provides that a participant is not required to include in gross_income any portion of the entire amount payable to such participant solely because of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan proposed sec_1_457-10 of the income_tax regulations published in the federal_register for date fr provides additional guidance regarding plan-to-plan transfers proposed sec_1_457-10 states that an eligible governmental_plan may provide for the transfer of amounts deferred by a participant or beneficiary to another eligible governmental_plan provided certain requirements in its paragraph b are met among these requirements are that the transferor plan provides for transfers the receiving plan provides for the receipt of transfers and the participant whose amounts deferred are being transferred has had a severance_from_employment with the transferring employer and is performing services for the entity maintaining the receiving plan an exception to the severance_from_employment requirement occurs if all of the assets held by the eligible government_plan are transferred the transfer is made to another eligible governmental_plan maintained by an eligible governmental employer within the same state and the participants whose deferred amounts are being transferred are not eligible for additional annual deferrals in the receiving plan unless they are performing services for the entity maintaining the receiving plan from these provisions eligible sec_457 plans are not required to include or permit plan-to-plan transfers under sec_457 in addition participants who are still performing services for a governmental entity which is sponsoring the state’s plan are not permitted to make a plan-to-plan transfer except as part of a transfer where that government_entity is making a plan-to-plan transfer of the entire accounts of all its employees to the plan of another eligible governmental employer within the same state however it should be noted that these proposed_regulations may be revised when the internal_revenue_service publishes final regulations after reviewing the comments submitted concerning the proposed sec_457 regulations we hope the general information supplied in this letter is helpful if you need further assistance regarding either the substantive issues or the procedure for requesting a ruling please contact me or at sincerely cheryl press senior legal counsel office of the associate chief_counsel tax exempt and government entities
